Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 1 of 26

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

 

FILED
AMANDA WOOD, |
Plaintiff. | FEB 26 2021

| CLERK. U.S. DISTRICT CLERK

WESTERN DISTRICT OF TEXAS
BY

Vv. |
| DEPUTY
|
|

CITY OF SAN ANTONIO, TEXAS,

SAPD OFFICER MARTHA MARTINEZ, |
| Civil Cause No.

SAPD OFFICER J. ORTIZ, g AQ 1 CA 0 1 Q 1s,

BEXAR COUNTY, TEXAS, |

|
JOHN DOE JAIL SUPERVISOR, |

|
JANE DOE DEPUTY JAILER, |

Defendants. |

 

 

PLAINTIFF’S ORIGINAL COMPLAINT

NOW COMES Plaintiff AMANDA WOOD, who submits her Original Complaint pursuant
to 42 U.S.C. 1983, the United States Constitution, Monell v. New York City Dept. of Social

Services, 436 U.S. 658 (1978), 42 U.S.C. 1985, and 42 U.S.C. 1988(b).
Case 5:21-cv-00187-XR Document 1 Filed 02/26/21 Page 2 of 26

I. CASE SYNOPSIS

This is a lawsuit predicated upon violations of Plaintiff Amanda Wood’s 4" and 14%
Amendment rights of the United States Constitution. These were manifested through excessive
force, an unlawful seizure, and an unlawful search while under the authority of the San Antonio
Police Department Defendants. Subsequently, Plaintiff was subjected to excessive force, an
unreasonable search, and oppressive conditions of confinement while in the Bexar County Jail.
Concomitantly, several City and County policies caused violations. Officers Ortiz and Martinez
falsely accused, arrested, and charged Amanda Wood with the Misdemeanor possession of
Marijuana. The case was dismissed by the Bexar County District Attorney’s Office on May 30,
2019, on its own accord. Thus, Plaintiff Amanda Wood’s Constitutional and common law rights
were violated as a citizen, as a “suspect,” and as a pre-trial detainee. Plaintiff Amanda Wood was
vindicated through the District Attorney’s dismissal of the charge.

Individually, the law enforcement Defendants committed Constitutional violations. In part,
these were caused by their own malfeasance. Conversely, some of the transgressions were owing
to City of San Antonio, Texas and Bexar County, Texas policies, customs, and practices.
Plaintiff Amanda Wood suffered physical injuries, physical deprivations, baseless criminal
charges, constraints on her liberty, emotional harm, and incurred legal expenses fighting the

criminal charge.

il. SUBJECT MATTER JURISDICTION

This Honorable Court has subject matter jurisdiction pursuant to 28 U.S.C. 1331, 42 U.S.C.
1983, 42 U.S.C. 1985, and the United States Constitution. The amount in controversy exceeds
$75,000.
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 3 of 26

wl. VENUE AND PERSONAL JURISDICTION

Venue is proper pursuant to 28 U.S.C. 1391(b)(1)(2)(c)(1) as all of the parties reside in this
Western District of Texas and Bexar County, and all of the acts referred to occurred in Bexar

County, Texas.

IV. PARTIES

a. AMANDA WOOD is the Plaintiff, a natural person, and the recipient of the unlawful
seizure, arrest, searches, and excessive force. AMANDA WOOD lives in San Antonio, Texas.

Hereafter, Plaintiff will be referred to as “WOOD? for the sake of brevity.

b. CITY OF SAN ANTONIO, TEXAS is a Defendant, an artificial person, a municipality, and
a government subdivision. The CITY OF SAN ANTONIO exists and resides in Bexar County,
Texas. Hereafter, Defendant will be referred to as “CITY” for the sake of brevity. CITY runs the

San Antonio Police Department, and employs the Police personnel in this suit.

c. MARTHA MARTINEZ is a Defendant, a natural person, a Texas Peace Officer, and an
employee of Defendant CITY. Hereafter, Defendant will be referred to as “MARTINEZ” for the

sake of brevity.

d. J. ORTIZ is a Defendant, a natural person, a Texas Peace Officer, and an employee of

Defendant CITY. Hereafter, Defendant will be referred to as “ORTIZ” for the sake of brevity.
3
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 4 of 26

.e. BEXAR COUNTY, TEXAS is a government and political subdivision. It encompasses

CITY and the surrounding geographic area of the events in question. Hereafter, Defendant will
be referred to as “COUNTY” for the sake of brevity. COUNTY runs the Bexar County Jail, and

employs Deputy Jailers to oversee the prisoners and detainees.

f. JOHN DOE is a COUNTY Jail Supervisor. His name is unknown at this time. It is hoped
Discovery will reveal his identity. Hereafter, Defendant will be referred to as “JOHN” for the

sake of brevity.

g. JANE DOE is a COUNTY Jailer. Her name is unknown at this time. It is hoped Discovery

will reveal her identity. Hereafter, Defendant will be referred to as “JANE” for the sake of

brevity.

V. SERVICE OF PROCESS

a. CITY OF SAN ANTONIO, TEXAS may be served process by serving the City Manager
Erik Walsh at 115 Plaza de Armas, 2"4 Floor, San Antonio, Texas 78205.

b. MARTHA MARTINEZ may be served process at her place of employment, the San

Antonio Police Department South Substation at 711 West Mayfield, San Antonio, Texas 78211.

c. J. ORTIZ may be served process at his place of employment, the San Antonio Police

Department South Substation at 711 West Mayfield, San Antonio, Texas 78211.
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 5 of 26

d. BEXAR COUNTY, TEXAS may be served process by serving the County Judge Nelson
Wolff at 101 West Nueva, San Antonio, Texas 78205.

e. JOHN DOE’s identity is unknown. Plaintiff hopes that will be revealed in Discovery.

f. JANE DOE’s identity is unknown. Plaintiff hopes that will be revealed in Discovery.

Vi. FACTUAL ALLEGATIONS

(1) Inthe early morning hours of February 27, 2019, Plaintiff WOOD was at a friend’s house
off Enrique Barrera Parkway. This friend had his wife and grandchildren in his front yard. The
friend, “Henry,” was welding a broken section of his front yard fence. WOOD had parked her
car in Henry’s yard, which was quite large. After a short while, a San Antonio Police cruiser
pulled up, with lights flashing and blaring sirens. Defendants ORTIZ and MARTINEZ exited the
car. Immediately, ORTIZ pulled his service weapon and pointed it at Henry. Henry had on a
welding mask and was holding a welding torch. Thus, it was fairly obvious what he was doing.
At this point, WOOD became concerned ORTIZ might shoot Henry. So, she identified herself to
ORTIZ, and told him the welder was the property owner. ORTIZ then pointed his weapon at
WOOD’s head. Henry became concerned for his wife and grandchildren, and ushered them

inside his house.

(2) At this point, WOOD, ORTIZ, and MARTINEZ were the only persons outside. WOOD
asked ORTIZ why he was pointing a weapon at her head, and why ORTIZ had pointed the gun at
the property owner’s face? ORTIZ replied, “he thought it was suspicious working on a fence

that early.” At this point, Henry came back outside without his welding mask. ORITZ then
remarked, “why did you run off Henry?” This indicated that ORTIZ knew Henry, and knew

Henry was the property owner. In fact, ORTIZ knew Henry and knew the residence was his.
5
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 6 of 26

(3) Henry replied, “because you pointed a weapon at me, and I was worried about my wife and
grandchildren.” WOOD took ORTIZ to task for pointing a loaded weapon at their heads, and for
overreacting to an innocuous situation. WOOD proclaimed that ORTIZ had no right to intrude
upon them and threaten them with a gun. After a short while, ORTIZ directed WOOD to submit
to handcuffing and arrested her. ORTIZ and MARTINEZ patted WOOD down, and removed her
car keys and personal effects. WOOD was outside of her vehicle, which was locked. ORTIZ

took the car keys over WOOD’s objections, and entered into her locked vehicle.

(4) WOOD asked ORTIZ why she was being arrested. ORTIZ replied, “because you have a
smart mouth.” ORTIZ then proceeded to rummage through WOOD’s vehicle, over her
objections. MARTINEZ also entered the vehicle, and commented on its “dirtiness.” MARTINEZ
asked why WOOD’s vehicle was so unkept. WOOD replied, “because I have friends who ride

in it.” ORTIZ became agitated because he could not find anything illegal, or any contraband. So,

he concocted the “discovery of .1 gram of Marijuana.” That equates to 1/300 an ounce.

(5) ORTIZ had placed the handcuffs exceedingly tight on WOOD’s wrists, which cut into her
skin and nerves. WOOD’s wrists were also handcuffed behind her back, which contorted her
shoulders, causing much pain. WOOD requested ORTIZ loosen the handcuffs, and handcuff her
wrists in front of her body. ORTIZ refused, indifferent and oblivious to the discomfort WOOD

experienced.

(6) Before WOOD was placed in ORTIZ’ cruiser, both ORTIZ and MARTINEZ threatened
WOOD. ORTIZ and MARTINEZ demanded that WOOD, “tell them where the drugs were, or
it’s going to get rough for you.” Their tone implied physical violence against WOOD, who was
handcuffed and vulnerable. WOOD replied, “I have no drugs, or anything else illegal in my
car.” Thus, all ORTIZ had was his fabrication of .1 grams of Marijuana. ORTIZ placed WOOD

in his cruiser, and drove her to the Magistrate’s Office downtown.
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 7 of 26

(7) At the Magistrate’s Office, ORTIZ continued his abuse of WOOD. ORTIZ repeatedly
grabbed WOOD, jerking her up and down. There, ORTIZ even tightened the handcuffs to cause
additional pain and discomfort. From there, ORTIZ and MARTINEZ drove WOOD to the Bexar
County Jail. At the Jail, ORTIZ encouraged the Jail staff to ‘be rough’ with WOOD, and said
that WOOD was a ‘drug smuggler.’

(8) At the Bexar County Jail, Supervisor JOHN recommended a strip search and body cavity
exploration of WOOD. JOHN acted under the authority and color of Texas law and suggested
Jailer JANE conduct a body cavity search of WOOD. WOOD was forced to strip, bend over,
and expose her genitalia and body cavities. After a thorough survey, no contraband was found in
WOOD’s body. WOOD felt utter degradation and humiliation after being poked, prodded, and
fondled by Jailer JANE.

(9) After the strip search and body cavity exploration, WOOD was not processed as others
normally are. Rather, WOOD was placed in a frigid, isolated room for 16 hours. WOOD was not
allowed to drink water, or go to the restroom. WOOD still had ORTIZ’ handcuffs on her wrists,
which were still behind her back. The pain from the handcuffs, and contorted shoulders pulsated.
Every so often, Supervisor JOHN would come in and yank WOOD up or down from her seat by
her shoulders. Supervisor JOHN would raise WOOD up, then slam her back down into her chair.
WOOD felt like a puppet, helpless, and controlled. WOOD had to make a conscious decision as
to whether to soil her clothes. WOOD’s requests to use the restroom, or drink water were
refused. Certainly, WOOD’s request for something to eat was rejected out of hand. WOOD
asked for the handcuffs to be removed, or loosened. That request fell on deaf ears. WOOD also
requested medical care for the cuts into her wrists and nerves. The frigid temperature made the
confinement unbearable, and impossible to sleep or rest. WOOD meekly asked if the Jailers
could turn off the air condition, or provide her with a blanket. Categorically, all of WOOD’s
requests were denied. WOOD’s conditions of confinement were designed to cause discomfort,

and to punish her.
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 8 of 26

(10) THE CITY OF SAN ANTONIO, TEXAS, has and oversees the San Antonio Police
Department (SAPD). This is a large municipal agency which employs Defendants ORTIZ and
MARTINEZ. CITY is responsible for the SAPD’s operation and control. The CITY has formal
policies, and informal customs and practices which serve to violate citizens’ Constitutional
rights. CITY fails to properly Train its police officers. SAPD Officers are not taught about
rudimentary Constitutional law, suspect rights, or 4"" Amendment protocols of investigatory
stops, searches, and seizures. The results are categorical violations of suspects’ 4“" Amendment
rights. Suspects are stopped, searched, and arrested without a lawful basis. SAPD Officers then
initiate criminal complaints based upon their illegal searches and seizures. CITY fails to properly
Supervise its officers. SAPD Officers are given carte blanche to initiate unlawful contacts with
citizens, and then to initiate bogus criminal charges based upon manufactured, or illegally seized
evidence. Essentially, the SAPD rank and file have no accountability for violations of citizens’
rights. CITY fails to Discipline its officers. SAPD Officers are virtually immune from
repercussions or recriminations. The rank and file are permitted to violate citizens’ and suspects’
Constitutional rights with impunity. SAPD Officers are permitted to arrest and seize citizens for
no reason, or invalid reasons. SAPD Officers are allowed to assault citizens and suspects who
provide no resistance. Indeed, SAPD Officers are wantonly permitted to use gratuitous deadly
force against the public. WOOD was harmed from these policies, customs, and practices.

WOOD endured assaultive conduct, unlawful seizures, unlawful searches, and the initiation of
false criminal charges against her. WOOD’s 4" and 14 Amendment rights were violated.
CITY’s policies, customs, and practices were approved and ratified by policymaking officials,
and implemented with a deliberate indifference to the violation of citizens’ rights in

contravention of clearly established law.

(11) BEXAR COUNTY, TEXAS is a local government entity. COUNTY runs and oversees the
Bexar County Jail. The Jail is a correctional facility which holds persons convicted of
Misdemeanor offenses, hold suspects who are newly arrested or who can’t make bail, and holds

convicted felons awaiting transfer to state prisons. COUNTY is responsible for the Bexar County
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 9 of 26

Jail’s staffing and operation under the color and authority of Texas Law. COUNTY hires Jailers
to run the Bexar County Jail, and to oversee the prisoners, inmates, and detainees. COUNTY is
required to provide for arrested persons, inmates, and detainees in the Bexar County Jail. These
requirements include adequate medical care, adequate conditions of confinement, and provisions
for food and sanitary needs. COUNTY is responsible to protect the prisoners, inmates, and
detainees from gratuitous punishment, excessive force, and neglect from Bexar County Jail staff.

COUNTY fails in these regards.

(12) COUNTY has official policies, customs, and practices which serve to violate prisoner,
inmate, and detainee rights. COUNTY has a policy, custom, or practice of providing inadequate
medical care. Jail inhabitants are denied, deprived, or delayed medical attention because of
deliberate indifference from COUNTY staff. COUNTY has a policy, custom, or practice of
providing inadequate conditions of confinement. COUNTY neglects the Jail inhabitants and
population. No consideration is given for inmate hygiene, inmate diet, or comfort. The Bexar
County Jail inhabitants suffer deprivations of food, an inattention to hygiene, and endure
conditions of extreme cold. COUNTY has a policy, custom, or practice of a failure to Train. Jail
staff are not knowledgeable about the various resources inmates require. Jail staff are not trained
to readily provide these necessary services. COUNTY has a policy, custom, or practice of
conducting intrusive body cavity searches. Detainees are subjected to invasive and intrusive
explorations of their genitalia and orafices. These searches are conducted with the expectation
not to discover any contraband or weaponry. Rather, these searches are performed to humiliate
and degrade the detainees. The results are Constitutional violations of prisoner, inmate, and
detainee rights. The Jail population suffers deprivations of food, hygiene, medical care, and
warm garb. WOOD was harmed from these COUNTY policies, customs, and practices, which
violated her 14th Amendment rights. WOOD endured physical abuse, denials of medical care,
invasive searches, denials of sustenance, and was exposed to an unhealthy, cold climate.

COUNTY’s policies, customs, and practices are implemented by final policymakers with a
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 10 of 26

deliberate indifference to the resulting Constitutional violations, in contravention of clearly

established law.

(13) The baseless criminal charge of Misdemeanor Possession of Marijuana 0-2 oz. in Cause
No. 609078 in Bexar County, Texas was dismissed by the Bexar County District Attorney’s
Office on May 30, 2019, on its own volition (Ex. A). The deadly force, the physical abuse, the
baseless charge, the deprivations at the jail, and the mental anguish of combatting false charges
wreaked havoc on Plaintiff Amanda Wood. The combined Constitutional violations turned an
innocent gathering of friends into an odyssey of oppression and torment. Plaintiff was harmed,
and continues to be harmed in physical manifestations to her nerves, her wrists, her shoulders,
and her psyche. Defendants ORTIZ and MARTINEZ played the part of villainous catalysts,
implementing CITY’s malevolent Monell policies. Subsequently, COUNTY’s Jail staff carried
out a Monell regimen synonymous with medieval torture. The collective conduct of the named

Defendants cannot be allowed to endure and perpetuate in a civilized society.

Vil. LEGAL CLAIMS FOR RELIEF

42 U.S.C. 1983 CLAIMS AGAINST J. ORTIZ

(1) 4™ AMENDMENT UNREASONABLE SEIZURE (DEADLY FORCE)
Plaintiff WOOD experienced and endured an unlawful violation of her 4 Amendment right
to be free from unreasonable seizures. WOOD was seized for ‘having a smart mouth.’ ORTIZ
used deadly force against WOOD, in the form of a loaded gun pointed at her head and face.
WOOD was not a threat to Defendants ORTIZ and MARTINEZ. In fact, WOOD committed no
criminal offenses and did not resist arrest. ORTIZ’ use of deadly force was intentional, unlawful,

and unreasonable. In WOOD’s situation, no force was necessary, much less deadly force. The

10
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 11 of 26

use of deadly force against a passive suspect violates clearly established law, of which a
reasonable officer would know. WOOD experienced terror, fear, and apprehension at being
accosted with ORTIZ’s firearm. ORTIZ acted under the cloak and authority of Texas law as a

licensed Peace Officer.

(2) 4™ AMENDMENT UNREASONABLE SEIZURE (EXCESSIVE FORCE)
ORTIZ also used more conventional excessive force against WOOD, intentionally jerking,
shoving, contorting, and pushing WOOD during the encounter at Henry’s house. WOOD was
seized for ‘having a smart mouth.’ ORTIZ intentionally tightened the cuffs on WOOD’s wrists to
cause pain, and contorted WOOD’s shoulders behind her back to cause suffering. WOOD did not
resist arrest or fail to comply with ORTIZ’ commands. These intentional acts served to violate
WOOD’s 4" Amendment rights to be free from unreasonable seizures. WOOD experienced
physical pain from ORTIZ’ misconduct. ORTIZ’ use of excessive force against a handcuffed and
passive suspect constituted an unreasonable seizure, and a violation of clearly established law
which a reasonable officer would have known. ORTIZ acted under the cloak and authority of

Texas law as a licensed Peace Officer.

(3) 4™ AMENDMENT UNREASONABLE SEARCH (WOOD’S PERSON)

ORTIZ had no lawful basis to contact, seize, or search WOOD. WOOD was merely arrested
‘for having a smart mouth.’ Thus, ORTIZ had no lawful basis to search WOOD’s person and
wrest her car keys and personal effects away. ORTIZ commandeered WOOD’s personal effects
including her wallet, personal identification, money, jewelry, cell phone, and car keys. WOOD
had to pay an administrative fee to have her property returned, of which some items were never
returned by SAPD, WOOD experienced the unreasonable and unlawful search of her person for
having a personality ORTIZ disliked. ORTIZ’ search of WOOD’s person constituted an
unreasonable search under the 4" Amendment, of which a reasonable officer would know
violated clearly established law. ORTIZ’ search violated clearly established law, acting under the

color and authority of Texas law as a licensed Peace Officer.

11
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 12 of 26

(4) 4° AMENDMENT UNREASONABLE SEARCH (WOOD’S CAR)

WOOD was unlawfully seized for ‘having a smart mouth.’ In his unlawful search of
WOOD’s person, ORTIZ forcefully removed WOOD’s car keys. WOOD was arrested outside of
her locked automobile, and far removed from it. ORTIZ used WOOD’s car keys to enter
WOOD’s vehicle and illegally search for contraband, over WOOD’s objections. ORTIZ
rummaged through WOOD’s vehicle, displacing personal property and the auto’s contents. The
actions of searching an arrested person’s locked automobile without a warrant or consent
constituted an unreasonable search under the 4" Amendment, of which a reasonable officer
would have known. ORTIZ violated clearly established law, acting under the color and authority

as a licensed Texas Peace Officer.

(5) 14° AMENDMENT DUE PROCESS

ORTIZ knowingly and intentionally filed false criminal charges against WOOD, with the
intention that WOOD lose her liberty and property freedoms. ORTIZ desired WOOD to
receive a jail sentence and monetary penalties from the bogus Marijuana charge. A reasonable
officer would know it was unlawful and a violation of a person’s 14 Amendment right to file
false criminal charges against a suspect. ORTIZ displayed a deliberate indifference to WOOD’s
Constitutional rights, and his actions of unlawfully seizing, searching, falsifying evidence, and
initiating false charges would shock the conscience of any normal person. ORTIZ acted under

the cloak and authority of Texas law as a licensed Peace Officer.

42 U.S.C. 1985 CLAIM AGAINST J. ORTIZ

(6) CONSPIRACY TO VIOLATE WOOD’S CIVIL RIGHTS

ORTIZ conspired with MARTINEZ to violate WOOD’s civil rights, by denying her the
equal protection of the law, and illegally arresting her. ORTIZ conspired with MARTINEZ to

initiate false criminal charges against WOOD, which were dismissed by the State. ORTIZ and

12
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 13 of 26

MARTINEZ conspired to deprive WOOD of her life, liberty, and property interests via the
mechanism of filing false criminal charges against WOOD. ORTIZ and MARTINEZ physically
seized and arrested WOOD, and verbally intimated physical threats for the failure to produce
nonexistent contraband. WOOD’s 4" and 14" Constitutional Amendment rights were violated.
ORTIZ’ actions constituted violated clearly stablished law, of which a reasonable officer would
have known. ORTIZ acted under the color and authority of Texas law as a licensed Peace
Officer. WOOD suffered harm in deprivations of her life, liberty, and property interests,

experiencing an unreasonable arrest, search, and criminal prosecution.

42 U.S.C. 1983 CLAIMS AGAINST MARTINEZ

(1) 4™ AMENDMENT UNREASONABLE SEARCH (WOOD’S PERSON)

MARTINEZ had no lawful basis to contact, seize, or search WOOD. WOOD was merely
arrested ‘for having a smart mouth.’ Thus, MARTINEZ had no lawful basis to search WOOD’s
person and wrest her car keys and personal effects away. MARTINEZ helped ORTIZ
commandeer WOOD’s personal effects including her wallet, personal identification, money,
jewelry, cell phone, and car keys. WOOD had to pay an administrative fee to have her property
returned, of which some items were never returned by SAPD. WOOD experienced the
unreasonable and unlawful search of her person for having a personality ORTIZ disliked.
MARTINEZ’ search of WOOD’s person constituted an unreasonable search under the 4"
Amendment, of which a reasonable officer would know violated clearly established law.
MARTINEZ’ search violated clearly established law, acting under the color and authority of

Texas law as a licensed Peace Officer.

13
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 14 of 26

(2) 4" AMENDMENT UNREASONABLE SEARCH (WOOD’S CAR)

WOOD was unlawfully seized for ‘having a smart mouth.’ In her unlawful search of
WOOD’s person, MARTINEZ and ORTIZ forcefully removed WOOD’s car keys. WOOD was
arrested outside of her locked automobile, and far removed from it. MARTINEZ and ORTIZ
used WOOD’s car keys to enter WOOD’s vehicle and illegally search for contraband, over
WOOD’s objections. MARTINEZ rummaged through WOOD’s vehicle, displacing personal
property and the auto’s contents. The actions of searching an arrested person’s locked
automobile without a warrant or consent constituted an unreasonable search under the 4"
Amendment, of which a reasonable officer would have known. MARTINEZ violated clearly

established law, acting under the color and authority as a licensed Texas Peace Officer.

(3) 14" AMENDMENT DUE PROCESS

MARTINEZ knowingly and intentionally filed false criminal charges against WOOD, with
the intention that WOOD lose her liberty and property freedoms. MARTINEZ desired WOOD to
receive a jail sentence and monetary penalties from the bogus Marijuana charge. A reasonable
officer would know it was unlawful and a violation of a person’s 14" Amendment right to file
false criminal charges against a suspect. MARTINEZ displayed a deliberate indifference to
WOOD’s Constitutional rights, and her actions of unlawfully seizing, searching, falsifying
evidence, and initiating false charges would shock the conscience of any normal person.

MARTINEZ acted under the color and authority of Texas law as a licensed Peace Officer.

42 U.S.C. 1985 CLAIM AGAINST MARTINEZ

(4) CONSPIRACY TO VIOLATE WOOD’S CIVIL RIGHTS
MARTINEZ conspired with ORTIZ to violate WOOD’s civil rights, by denying her the

14
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 15 of 26

equal protection of the law, and illegally arresting her. MARTINEZ conspired with ORTIZ to
initiate false criminal charges against WOOD, which were dismissed by the State. MARTINEZ
and ORTIZ conspired to deprive WOOD of her life, liberty, and property interests via the
mechanism of filing false criminal charges against WOOD. MARTINEZ and ORTIZ physically
seized and arrested WOOD, and verbally intimated physical threats for the failure to produce
nonexistent contraband. WOOD’s 4" and 14 Constitutional Amendment rights were violated.
MARTINEZ’ actions constituted violated clearly stablished law, of which a reasonable officer
would have known. MARTINEZ acted under the color and authority of Texas law as a licensed
Peace Officer. WOOD suffered harm in deprivations of her life, liberty, and property interests,

experiencing an unreasonable arrest, search, and criminal prosecution.

42 U.S.C. 1983 CLAIMS AGAINST BEXAR COUNTY JAILER JOHN DOE

(1) 14™ AMENDMENT EXCESSIVE FORCE

COUNTY Jailer JOHN DOE yanked, jerked, and shoved WOOD in and out of her chair.
WOOD was raised up, and slammed down. JOHN forcefully twisted WOOD’s upper limbs and
contorted them. JOHN’s excessive force constituted punishment violative of a pretrial detainee’s
14 Amendment rights to be free from unreasonable seizures. JOHN’s infliction of force and
punishment to WOOD served no legitimate law enforcement purposes. JOHN inflicted excessive
force with extreme deliberate indifference to WOOD’s Constitutional rights. JOHN’s actions
violated clearly established law which would shock the conscience of any normal person. JOHN

acted under the color and authority of law as a licensed Texas Jailer.

15
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 16 of 26

(2) SUPERVISOR LIABILITY

JOHN had supervisory status at the Bexar County Jail. Thus, JOHN was responsible for his
own conduct, and for any malfeasance he directed his underlings to perform. JOHN personally
committed excessive force against WOOD, and placed her in an isolated environment devoid of
food, water, medical care, and warmth. JOHN directed the body cavity search of WOOD’s
person. Essentially, JOHN separated WOOD from the general populace, and in an area where he
could violate WOOD’s rights at will. JOHN was deliberately indifferent to WOOD’s 14%
Amendment rights to bodily integrity, freedom from unreasonable seizures, freedom from
unreasonable searches, and rights to medical care and adequate conditions of confinement.
WOOD’s total experience at the Bexar County Jail was one of persecution, violation, and
deprivation. JOHN’s conduct would shock the conscience of any ordinary person, and violated
clearly established law. JOHN acted under the color and authority of Texas law as a licensed

Jailer, and displayed a deliberate indifference to the violations of Wood’s Constitutional rights.

(3) UNREASONABLE SEARCH (BODY CAVITY SEARCH)

JOHN recommended a strip and body cavity search of WOOD upon her arrival at the Bexar
County Jail. WOOD was not believed to be stowing any weapons or contraband inside her body.
Yet, JOHN suggested JANE probe, prod, and violate WOOD’s body. WOOD was forced to
strip and experienced a substantive violation of her body and genitalia. WOOD experienced
discomfort, fear, and embarrassment while being examined. A reasonable officer would have
known that Wood was charged with a Misdemeanor offense of a small quantity of Marijuana,
and would not be regarded as a dangerous detainee or a smuggler. JOHN displayed a deliberate
indifference to WOOD’s 14" Amendment Constitutional rights to bodily integrity, and freedom
from unreasonable searches. JOHN’s conduct would shock the conscience of any ordinary
person, and contravened clearly established law. JOHN acted under the color and authority of

Texas law as a licensed Jailer.

16
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 17 of 26

42 U.S.C. 1983 CLAIMS AGAINST JAILER JANE

(1) UNREASONABLE SEARCH (BODY CAVITY SEARCH)
JOHN recommended a strip and body cavity search of WOOD upon her arrival at the Bexar

County Jail. WOOD was not believed to be stowing any weapons or contraband inside her body.
Yet, JOHN suggested JANE probe, prod, and violate WOOD’s body. WOOD was forced to

strip and experienced a substantive violation of her body and genitalia. JANE probed WOOD’s
body with vigor. WOOD was forced to squat in the nude, and spread her genitalia and butt
cheeks wide open. WOOD experienced discomfort, fear, and embarrassment while being
examined. A reasonable officer would have known that Wood was charged with a Misdemeanor
offense of a small quantity of Marijuana, and would not be regarded as a dangerous detainee or a
smuggler. JANE displayed a deliberate indifference to WOOD’s 14"" Amendment Constitutional
rights to bodily integrity, and freedom from unreasonable searches. JANE’s conduct would
shock the conscience of any ordinary person, and contravened clearly established law. JANE

acted under the color and authority of Texas law as a licensed Jailer.

42 U.S.C. 1983 MONELL CLAIMS AGAINST THE CITY OF SAN ANTONIO

(1) FAILURE TO TRAIN

The CITY has a policy, custom, or practice of a Failure to Train. SAPD Officers are not
properly trained in rudimentary Constitutional law, 4h Amendment procedures, or legal uses of
force. This results in illegal contacts, unreasonable seizures, unreasonable searches, and
gratuitous displays of physical force. The public is harmed via invasions into their privacy,
unlawful arrests, the seizures of property, and harm through physical violence by SAPD Officers.
These policies, customs, and practices are approved and implemented by final policymakers with

a deliberate indifference to the resulting Constitutional harms. These policies, customs, and

17
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 18 of 26

practices violate clearly established law. WOOD was harmed through excessive force, an
unlawful arrest, and the search of her property. WOOD suffered violations of her 4" and 14"
Constitutional Amendment rights.

(2) FAILURE TO SUPERVISE

The CITY has a policy, custom, or practice of a Failure to Supervise. SAPD Officers are not
properly supervised. The rank and file are free to do as they wish while on patrol. This results in
unlawful arrests, gratuitous excessive force, unreasonable searches, and the assertion of false
criminal charges against the public. Patrol Officers like ORTIZ and MARTINEZ are virtually
immune from censure or reprimand by the CITY. This creates a situation where the ostensible
enforcers of law become the lawless. These policies, customs, and practices are approved and
implemented by final policymakers with a deliberate indifference to the resulting Constitutional
harms. These policies, customs, and practices violate clearly established law. WOOD was
harmed through excessive force, an unlawful arrest, and the search of her property while ORTIZ
and MARTINEZ avoided accountability. WOOD suffered violations of her 4 and 14"

Constitutional Amendment rights.

(3) FAILURE TO DISCIPLINE

CITY has a policy, custom, or practice of a Failure to Discipline. SAPD Officers are not
held accountable for their excessive uses of force, from unreasonable seizures, or from the
initiation of false criminal complaints against citizens. Citizens are arrested for no reason, or
invalid reasons. Passive citizens are threatened with force by SAPD Officers. SAPD Officers are
allowed to initiate criminal complaints with false allegations, or with illegally seized evidence.
These policies, customs, and practices are approved and implemented by final policymakers with
a deliberate indifference to the resulting Constitutional harms. These policies, customs, and
practices violate clearly established law. WOOD was harmed through excessive force, an
unlawful arrest, and the search of her property. WOOD suffered violations of her 4" and 14"

Amendment rights.

18
Case 5:21-cv-00187-XR Document 1 Filed 02/26/21 Page 19 of 26

42 U.S.C. 1983 MONELL CLAIMS AGAINST BEXAR COUNTY, TEXAS

(1) INADEQUATE MEDICAL CARE

COUNTY has a policy, custom, or practice of Inadequate Medical Care. The Bexar County
Jail population is neglected as a whole. Inmates, prisoners, and detainees are denied medical care
altogether, or grossly delayed medical attention. COUNTY fails to provide staff which identify
and respond to inmate needs such as pain, discomfort, or outward physical injury for mundane
matters. For severe medical conditions, the COUNTY does not have the means or wherewithal to
diagnose those problems. Beyond tardy medical attention, COUNTY fails to dispense proper
medications when medical situations require them. The Jail population suffers needlessly due to
deliberate indifference, apathy, and inattention. WOOD suffered physical harm and pain from
COUNTY’s failure to diagnose or treat her injuries to her wrists and shoulders. WOOD’s
handcuffs cut into her flesh and nerves, while her shoulders were twisted and contorted behind
her back. These policies, customs, and practices are approved and implemented by final
policymakers with a deliberate indifference to the resulting Constitutional harms. These policies,
customs, and practices violate clearly established law. WOOD suffered violations of her 14%
Amendment Constitutional rights. Such conduct would shock the conscience of any ordinary

person.

(2) INADEQUATE CONDITIONS OF CONFINEMENT

COUNTY has a policy, custom, or practice of Failing to Provide Adequate Conditions of
Confinement. The Jail population is neglected concerning daily requirements of sustenance,
hygiene, and comfort. In accordance with these policies, WOOD was isolated and denied food,
denied water, denied restroom facilities, and denied warm clothing during her entire overnight
stay. WOOD grew faint from the lack of sustenance or water. WOOD experienced great
discomfort from not being able to eliminate bodily wastes, and from Jail temperatures which
hovered in the low 60’s. This resulted in medieval conditions which served no purpose other than

to provide punishment. These policies, customs, and practices are approved and implemented by

19
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 20 of 26

final policymakers with a deliberate indifference to the resulting Constitutional harms. These
policies, customs, and practices violate clearly established law. WOOD suffered violations of her
14 Amendment Constitutional rights. Such conduct would shock the conscience of any ordinary

person.

(3) FAILURE TO TRAIN

COUNTY has a policy, custom, or practice of a Failure to Train. Bexar County Jail staff are
not trained to care for the Jail population, or to identify inmate needs. Thus, the Jail population
suffers deprivations or denials of food, medical care, and conditions of confinement. Inmates
require the basic necessities of life because they cannot provide for themselves. Inmates require
food, water, shelter, clothing, hygiene products, and medical care on a daily basis. COUNTY is
loathe or slow to provide these resources, and is deliberately indifferent to the resulting
Constitutional harms. WOOD experienced and suffered denials of food, water, medical care,
sanitation, and shelter. WOOD was placed in an environment where none of her biological needs
were met. The resulting conditions serve to provide a punitive environment. These policies,
customs, and practices are approved and implemented by final policymakers with a deliberate
indifference to the resulting Constitutional harms. These policies, customs, and practices violate
clearly established law. WOOD suffered violations of her 14" Amendment Constitutional rights.

Such conduct would shock the conscience of any ordinary person.

(4) INTRUSIVE BODY SEARCHES

COUNTY has a policy, custom, or practice Intrusive Body Searches. Body cavity searches
are conducted without justification or fail to serve a valid law enforcement interest. Invasive
intrusions into detainee genitalia and orafices is readily sanctioned. WOOD was charged with a
minor criminal offense, which did not denote smuggling or the possession of weapons. WOOD

suffered physical intrusions into her private body regions, and a mortifying physical

20
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 21 of 26

manipulation of her nude limbs and torso. The body cavity search served no purpose other than
to humiliate and degrade WOOD. These policies, customs, and practices are approved and
implemented by final policymakers with a deliberate indifference to the resulting Constitutional
harms. These policies, customs, and practices violate clearly established law. WOOD suffered
violations of her 14°" Amendment Constitutional rights. Such conduct would shock the

conscience of any ordinary person.

Vill. DAMAGES

A. DAMAGES FROM DEFENDANT ORTIZ

WOOD seeks Compensatory damages from ORTIZ to compensate her for her injuries and
the resulting false criminal charge in the amount of $7,000,000. WOOD seeks Punitive Damages

from ORTIZ to dissuade him from committing such acts in the future.

B. DAMAGES FROM DEFENDANT MARTINEZ

WOOD seeks Compensatory damages from MARTINEZ to compensate her for her injuries
and the resulting false criminal charge in the amount of $5,000,000. WOOD seeks Punitive

Damages from MARTINEZ to dissuade her from committing such acts in the future.

Cc. DAMAGES FROM DEFENDANT CITY OF SAN ANTONIO
WOOD seeks Compensatory damages from CITY to compensate her for her injuries and

in the amount of $5,000,000.

21
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 22 of 26

D. DAMAGES FROM DEFENDANT JAILER JOHN DOE

WOOD seeks Compensatory damages from JOHN DOE to compensate her for her injuries
in the amount of $3,000,000. WOOD seeks Punitive Damages from JOHN DOE to dissuade him

from committing such acts in the future.

E. DAMAGES FROM DEFENDANT JAILER JANE DOE
WOOD seeks Compensatory damages from JANE DOE to compensate her for her injuries
in the amount of $2,000,000. WOOD seeks Punitive Damages from JANE DOE to dissuade her

from committing such acts in the future.

F. DAMAGES FROM DEFENDANT BEXAR COUNTY, TEXAS

WOOD seeks Compensatory damages from COUNTY to compensate her for her injuries
and in the amount of $5,000,000.

IX. PRAYER
WHEREFORE, PREMISES CONSIDERED, Plaintiff AMANDA WOOD respectfully prays

for the following relief:

a. AWARD Plaintiff all of the monetary damages sought in her Complaint;
b. AWARD Plaintiff her Attorney fees and legal expenses;
c. GRANT Plaintiff any other relief she may be entitled to, in equity or at law.

X. JURY DEMAND

Pursuant to the Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial on all

claims and issues so triable.

22
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 23 of 26

Respectfully Submitted,

ju us

Amanda Wood

Pro Se

1402 Madrid

San Antonio, TX 78237

aw6627357/@gmail.com
(210) 321-2567

February 26, 2021

23
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 24 of 26

EXHIBIT A
Certified Copy of Dismissal Order in Cause No. 609078 (May 30, 2019)

24
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 25 of 26

CAUSE NO: (20 A016

OFFENSE: Poss. Marihuana (0-2 OF

 

THE STATE OF TEXAS § IN FHE———_DISTFRIEF-EOURT—
. § COUNTY COURT NO. SC
Amanda Vv'oo A § BEXAR COUNTY, TEXAS

MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:
NOW COMES JOE D. GONZALES, Criminal District Attorney of Bexar County, Texas by and through the

undersigned Assistant Criminal District Attorney, and respectfully requests the Court to dismiss the above entitled
and numbered criminal action for the following reason:

0604 — The Defendant was convicted (or sentence deferred) in another case or count.
0606 — The Defendant is in custody in another jurisdiction.

0608 — Old case, no arrest.

0609 — The Defendant was granted immunity.

0610 ~ Motion to suppress granted.

0611 — Insufficient evidence.

0612 — Co-Defendant convicted, insufficient evidence as to this Defendant.

0614 — A necessary and material witness is missing.

ba 0615 — Other. (see explanation below)

0617 — Case re-indicted/re-filed.

0626 — The law enforcement agency failed to submit necessary evidence. ‘
0629 —- Complainant requested case be dismissed. ~
0630 — The Defendant died.

0639 — Defendant completed a pretrial diversion program.

0672 — Rejected extraneous offense.

0673 - Rejected multi-count charging document filed.

HTL

103
avy
$

wee
=a
=

ALE ETL

Ss
a4.
0681 — Further investigation. a
0682 — Restitution paid in full. m
0699 - Created in error. 2

GE :OINY OF AVH GLO

EXPLANATION: Gliale 4 eclived to Prosecute

WHEREFORE, PREMISES CONSIDERED on this the 3 pi day of Moy, 201 4 , itis requested that
the above entitled cause be dismissed.

Respec ) submitted,

Wacom PLOY

Assistant | Reed District Attorney
Bexar County, Texas

State Bar Number 2404 bSU'T

ORDER

The foregoing motion having been presented to me on this the 2h day of Ay , 2014,
and the same having been considered, it is ORDERED, ADJUDGED AND DECREED that said above entitled
and numbered cause be and the same is hereby dismissed.

 

  
   

Pre iding udge, Bexar County, Texas
Case 5:21-cv-00187-XR Document1 Filed 02/26/21 Page 26 of 26

“4

STATE OF TEXAS COUNTY OF BEXAR
CERTIFIED COPY CERTIFICATE
The page to which this certificate ts atfixed may have
heen lawfully altered to redact confidential personal
‘ information but is otherwise.a full, true and correct
mo copy of the original on file and of record in my office
s ATTESTED: .

* JAN 21 2021

  
